Citation Nr: 0211936	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  66-06 987	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to direct (rather than presumptive) service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Rick S. Nissen, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.  He was exposed to the first atmospheric detonation of 
a nuclear weapon in July 1945.  He died of acute myeloblastic 
leukemia in May 1965. 

The appellant and the veteran were married in April 1949.  
The marriage continued until the veteran's death in May 1965.  
The appellant remarried in July 1968, a marriage that has 
continued through the present time.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1965 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

In an Order dated in December 2000, the Vice Chairman of the 
Board, pursuant to 38 U.S.C.A. § 7103(b), (West 1991), 
ordered reconsideration of the January 6, 1967, Board 
decision in this case.  The present decision is a 
reconsideration of the Board's January 1967 decision.


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation during 
service.

2.  The clear weight of the competent evidence of record 
indicates that the amount of the veteran's exposure to 
ionizing radiation in service is unlikely to have caused his 
fatal leukemia.



CONCLUSION OF LAW

The veteran's fatal leukemia has been presumed by law to have 
been caused by inservice exposure to ionizing radiation; 
however, service connection for the cause of the veteran's 
death due to leukemia is not warranted on the basis that it 
was, in fact, causally related to inservice exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The appellant, who was the veteran's spouse at the time of 
his death, and has since remarried, requests reconsideration 
of a January 6, 1967, Board decision denying service 
connection for the cause of the veteran's death.  The veteran 
died of leukemia in May 1965, nearly 20 years after being in 
the vicinity of the atmospheric detonation of a nuclear 
weapon in New Mexico in July 1945.  In January 1967, the 
Board denied the appellant's claim for service connection for 
the cause of the veteran's death on the basis that he was not 
exposed to ionizing radiation during service.  By contrast, 
information declassified since January 1967 shows that it is 
likely that the veteran was exposed to ionizing radiation.  
For this reason, in December 2000, the Board granted the 
appellant's motion for reconsideration of the January 1967 
Board decision.

In September 1965, the RO informed the appellant that it had 
denied the claim for service connection for the cause of the 
veteran's death. 

In a September 1966 letter, an official in the dosimetry and 
records section of the Reynolds Electrical and Engineering 
Company advised that they had the original Trinity Project 
(nuclear test) radiation exposure record.  These records 
involved lists of doses for all persons who wore film badges 
and estimated doses for those persons who did not wear film 
badges but who entered possible radiation exposure areas.  
The official stated that the veteran's name did not appear in 
the record.  He further wrote that the company did not have 
exposure information of the Manhattan Project and suggest 
that Los Alamos laboratory be contacted.

In October 1966, a physician at the Los Alamos laboratory 
reported that the veteran was present in August 1945 as a 
member of a provisional engineer detachment that performed 
maintenance services about the post but was not involved in 
any technical activities.  The report mentioned earlier 
medical treatment in December 1943 for epistaxis, in December 
1944 for observation after an army truck overturned and in 
June 1945 for abrasions and lacerations after he had turned 
over an army vehicle.  The physician stated that there was no 
indication in the laboratory records that the veteran ever 
worked within any of the technical areas or received any 
exposure to radiation.

In the January 6, 1967, Board decision reconsidered herein, 
the Board denied service connection for the cause of the 
veteran's death, noting that though the veteran was assigned 
to the Manhattan District from November 1943 to March 1946, 
there was no record of exposure to ionizing radiation during 
service, or of participation in activities involving possible 
radiation exposure. 

In August 1968, the appellant advised VA that she had 
remarried in July 1968.  

In June 1989, the appellant sought a review of the 
determination regarding the cause of the veteran's death, 
under Public Law 100-321.  The RO in December 1989 granted 
service connection for the cause of the veteran's death, 
assigning an effective date of May 1, 1988.  This effective 
date was established because entitlement to service 
connection for the cause of the veteran's death could not be 
established without resort to the legal presumptions enacted 
in Public Law 100-321, effective May 1, 1988, concerning 
diseases specific to radiation-exposed veterans.  By that 
time, the appellant and her three sons had lost their basic 
eligibility to dependency and indemnity compensation (DIC) 
benefits due to her remarriage and to the sons' attainment of 
the age of 23.

In December 1989, the Defense Nuclear Agency informed VA by 
letter that history records confirmed that the veteran was 
involved with Project Trinity, the first atmospheric nuclear 
weapons test conducted at Alamogordo, New Mexico, in July 
1945.
 
The appellant's March 1990 disagreement with a March 1990 RO 
determination that she was not entitled to monetary benefits 
asserted that she should receive death compensation benefits 
and other benefits for the period prior to her remarriage in 
1968.  In April 1990, she expanded the claim to include the 
difference between death pension and death compensation 
benefits for the period from May 1965 through December 1979.  

Contemporaneous information in the claims file (for example, 
the November 1990 RO hearing transcript) establishes that the 
appellant submitted documentation as attachment C to a July 
1990 VA Form 9 showing that DNA informed the appellant that 
it estimated that that veteran was exposed to 4 rems of gamma 
radiation as a result of the TRINITY blast.   This 
documentation, however, is apparently not currently 
associated with the claims file.

During a November 1990 RO hearing, the appellant submitted an 
April 1987 letter from the United States Army & Joint Service 
Environmental Support Group explaining research undertaken by 
the Department of Defense in 1978 regarding test 
participants.  The appellant submitted a Defense Nuclear 
Agency (DNA) (now known as the Defense Threat Reduction 
Agency) Fact Sheet for project TRINITY dated in December 
1982.  This Fact Sheet noted, in pertinent part, that three 
observation posts had been established north, west and south 
of ground zero.  Following the blast, personnel at the north 
shelter were evacuated when a sudden rise in radiation levels 
was detected.  Subsequently, however, it was learned that the 
instrument reporting this rise had not been accurately 
calibrated and that radiation levels had not increased as 
much as the instrument indicated.  

A DNA Fact Sheet for the Nuclear Personnel Test Review dated 
in April 1984 noted that nearly 850 formerly classified 
documents regarding the personnel aspect of atmospheric tests 
had been declassified.  The appellant also submitted a map of 
the TRINITY site.  The appellant's representative contended 
that if the information that existed now had been available 
in 1967, the Board would have ruled favorably on the claim 
and the benefits sought would have been awarded.

In a letter dated in February 1992, the Defense Nuclear 
Agency (DNA) wrote that records showed that the veteran was 
assigned to the Engineer Detachment of the 4817th Service 
Command Unit, Army Service Forces, United States Engineer 
Office, Santa Fe/Los Alamos, New Mexico.  According to unit 
records, the veteran was one of 91 enlisted men and one 
officer sent to the TRINITY test site on July 15, 1945, to 
support the detonation.  A search of dosimetry records 
revealed no record of radiation for the veteran.  DNA 
determined that if the veteran had been a member of the 
reinforced platoon for the evacuation detachment that 
deployed to Bingham shortly after the TRINITY detonation, he 
would have received a dose of 3.0 rem gamma (the 95th 
percentile of all recorded doses received by enlisted 
personnel presumed to be members of the reinforced platoon) 
and less than 0.001 rem neutron radiation.  His internal 
exposure potential was less than 0.150 rem (fifty-year) 
committed dose equivalent to the red marrow.

In an April 1992 letter, the Director, Compensation and 
Pension, requested the VA Chief Medical Director to review 
the available records and furnish an opinion as to whether it 
was likely, unlikely, or approximately as likely as not that 
the veteran's acute myeloblastic leukemia resulted from 
exposure to ionizing radiation in service, without resorting 
to the presumptive provisions of law, i.e., 38 C.F.R. 
§ 3.309(d).

In July 1992 correspondence, Susan H. Mather, M.D. and 
M.P.H., Chief Medical Director for VA Environmental Medicine 
and Public Health, noted that the veteran was reported to 
have received a possible dose of 3.0 rem gamma irradiation 
with less the .001 rem neutron irradiation and less than .150 
rem 50-year committed does equivalent to the red marrow at 
age 21.  The gamma dose was reconstructed.  She further noted 
that the veteran developed acute myeloblastic leukemia "some 
21 years after his supposed exposure."  

Dr. Mather asserted that among Japanese A-bomb survivors, the 
mortality rate for leukemia was significantly elevated at 40 
rad and above, but not at lesser doses, the excess peaking 10 
years after exposure.  The risk increased with dosage above 
40 rad to above 250 rad, but decreased with time after the 
peak year.

She calculated that exposure to 3.36 rad or less at age 21 
provided a 99 percent credibility that there was no 
reasonable possibility that it was as likely as not that the 
veterans' leukemia, appearing 20 or more years after 
exposure, is related to his exposure to ionizing radiation.  
She concluded that the veteran's dose was lower than the 
cited value, and that it was unlikely that the veteran's 
disease could be attributed to exposure to ionizing radiation 
in service.     

Later in July 1992, the Director, Compensation and Pension 
Service, indicated that he had received Dr. Mather's opinion, 
with which he agreed, that it was highly unlikely that the 
veteran's acute myeloblastic leukemia could be attributed to 
exposure to ionizing radiation in service, without resort to 
the presumptive provisions of 38 C.F.R. § 3.309(d).  Based on 
this medical opinion, it was the Director's medical opinion 
that there was no reasonable possibility that the veteran's 
disability was the result of such exposure "without 
resorting to the presumptive provisions of 38 C.F.R. 
§ 3.309(d)..."
 
In a May 1995 letter, the DNA responded to a Board request 
that the DNA reconcile two previous conflicting estimates of 
the veteran's exposure to ionizing radiation.  DNA asserted 
that the original 4.0 rem gamma dose was based on a dose 
reconstruction dated February 5, 1981, for an entire military 
police platoon performing security duties at Project TRINITY.  
According to DNA, the most recent dose reconstruction more 
accurately reflected the veteran's probable dose accumulation 
(3.0 rem gamma).  This newer dose estimate took into account 
his activities in an engineer detachment and incorporated 
information about activities of his detachment that were not 
available in 1981.

With a July 1999 motion for a finding of Clear and 
Unmistakable Error (denied by the Board in November 1999) in 
the Board's January 1967 decision denying service connection 
for the cause of the veteran's death, the following documents 
(numbered with the motion as indicated) were submitted in 
addition to two newspaper articles identified as Documents 
#16 and # 17 and a February 1993 reply from the National 
Personnel Records Center to an inquiry from the appellant 
(Document #5):

A temporary duty roster dated July 14, 1945, listing the 
veteran, which appears to have been incorporated into a 
description of events surrounding the top secrecy mission to 
participate in the TRINITY detonation (Document #2).

A memorandum to the Army Secretary in July 1945, subject 
"The Test," declassified in 1987, which described the blast 
effects, five pages (Document #6).

Material pertinent to Project TRINITY from a May 1979 report 
for DNA entitled Compilation of Local Fallout Data from Test 
Detonations 1945-1962, Extracted from DASA 1251, Volume I, 
Continental U.S. Tests, eight pages (Document #7).

Sections of a document formerly classified as SECRET entitled 
"I-C Final Organization for Trinity Test #2 as of 15 July 
1945," one page (Document #8) and "I-D Events in Camp 
Immediately Following Shot-July 16, 1945," three pages 
(Document #9).

A memorandum from the Area Engineer to Washington 
Headquarters dated 6 November 1945, two pages (Document #10).

A February 1946 memorandum, subject, "Estimate of dose of 
beta radiation received by cattle," one page (Document #11).

Report titled "NUCLEAR EXPLOSION 16 JULY 1945 Health Physics 
Report on Radioactive Contamination Throughout New Mexico 
Following the Nuclear Explosion Part A-Physics," five pages 
(Document #12).

"An Overview of Research in Radiation Biology and Protective 
Measures in the Manhattan Project During the War Years 1942-
1946 VII.  Development of Radiation Standards and Protective 
Measures," eight pages (Document #13).

"The Role of Radiology in the Development of the Atomic 
Bomb," two pages (Document #14).

"Historical Development of Radiation of the Atomic Bomb," 
two pages (Document #15).

The moving party also produced documents previously of 
record, specifically the Board decision of January 6, 1967, a 
DNA report of February 1992, and the TRINITY site map, 
identified as Documents #1, #3 and #4, respectively.

The moving party relied upon the above-listed documents to 
support the assertion that the Board's finding in January 
1967 that there was no record of exposure to ionizing 
radiation during service or of participation in activities 
involving possible radiation exposure was in error.  She 
argued that a manifestly different result was warranted.  The 
moving party argued that although most of the documents were 
classified and not available, the information proved the 
Board's determination was incorrect.

In her August 2000 motion for reconsideration, the 
appellant's representative contended that "[t]he Boards' 
January 6, 1967 decision, wherein the Board denied 
entitlement to service connection for the cause of the 
veteran's death, should be reversed due to the discovery of 
new and material evidence in the form of relevant records or 
reports of the service department concerned."  (Emphasis in 
original.)

VCAA

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) (now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) contains extensive 
provisions modifying the adjudication of all pending claims.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
revises the former § 5107(a) of title 38 United States Code 
to eliminate the requirement that a claimant come forward 
first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they are now 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

While this matter was pending before the Board (indeed while 
it was under active review) the United States Court of 
Appeals for the Federal Circuit decided Bernklau v. Principi, 
No. 00-7122 (Fed. Cir. May 20, 2002); See also Dyment v. 
Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  In 
Bernklau, the Federal Circuit held that Section 3A of the 
VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

On preliminary review of this matter, the Board concludes 
that the RO has either complied with, or gone beyond, these 
provisions and thus it would not be prejudicial to decide the 
case on the current record.  The key consideration supporting 
this conclusion is that this matter turns upon very narrow 
factual and legal questions.  In this respect, the RO has 
conducted all development as required by 38 C.F.R. § 3.311, 
to include obtaining radiation dose estimates and obtaining 
the required medical opinion.  There is no indication that 
there is any evidence that could substantiate the claim that 
has not been obtained.  The determinative facts in this case 
are the dose of radiation to which the veteran was exposed 
during service, and the likelihood that this dose of 
radiation would cause acute myeloblastic leukemia 
approximately 20 years later.  

The RO has sent notice to the appellant as to how the tasks 
of developing these determinate facts were allocated, and the 
Board has three times remanded past proceedings (In August 
1991, May 1994, and April 1997) to the RO for further 
refinement and clarification of these critical facts.  The 
July 1999 brief in support of the claim discusses evidence to 
support not only exposure but also direct service connection.  
The Board finds this brief is evidence that the claimant 
actually understood her opportunities to establish direct 
service connection, and presented evidence to support such a 
grant.  Therefore, since she understood what evidence was 
required to substantiate the claim as well as her 
responsibilities to present evidence and exercised them, it 
is not prejudicial for the Board to decide the case without 
further notice.  See Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002. 

The Veterans Claims Assistance Act of 2000 also eliminated 
the statutory requirement that a claimant come forward with a 
well-grounded claim before the Secretary performs the duty to 
assist.  However, the Board is not applying the well-
groundedness standard in its reconsideration of its January 
1967 decision, nor was the standard in effect in January 
1967.  Full development of the evidence has been conducted 
pursuant to 38 C.F.R. § 3.311, without consideration as to 
whether the claim was well grounded.  The appellant has been 
informed on multiple occasions as to the applicable law and 
regulations, and the appellant's representative, an attorney, 
has demonstrated actual notice of the applicable laws and 
regulations and fluency in legal matters.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the claimant to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Consistent with the Board's current determination that no 
further development is warranted, in July 1992 the VA 
Director, Compensation and Pension Service, found, based on 
the DNA radiation determination and the VA Chief Medical 
Director's opinion, that there was "no reasonable 
possibility" that the veteran's disability was the result of 
radiation exposure.  The Board considers this as the 
equivalent of an assertion that there is no reasonable 
possibility that further development could substantiate the 
claim (the statutory standard for whether further development 
is required pursuant to the VCAA), and concurs with the 
Director's finding in light of the radiation dosage estimate 
and associated medical opinion evidence.



General Provisions of Law

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. 1110 (West 1991 & Supp. 2001).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

Service connection for disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997). First, there are 16 types of cancer which will be 
presumptively service connected.  See 38 U.S.C.A. § 1112(c) 
(West 1991); 38 C.F.R. § 3.309(d) (2001).  Second, 38 C.F.R. 
§ 3.311(b) (2000) includes a list of "radiogenic diseases" 
which will be service connected provided that certain 
conditions specified in that regulation are met.  The 
regulation states that, if the veteran has one of the 
radiogenic diseases, the case will be referred to the Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  Third, 
direct service connection can be established by "show[ing] 
that the disease or malady was incurred during or aggravated 
by service, a task which includes the difficult burden of 
tracing causation to a condition or event during service."  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994).

Service incurrence is presumed for a specified disease that 
becomes manifest in a radiation-exposed veteran, 
notwithstanding a lack of evidence of such disease in 
service.  38 U.S.C.A. § 1112(c)(1).  See 38 U.S.C.A. § 
1112(c)(2) and 38 C.F.R. §§ 3.309(d)(2) (listing recognized 
radiogenic diseases for purposes of the presumption).  A 
"radiation-exposed veteran" is a veteran who participated in 
radiation-risk activity.  38 U.S.C.A. § 1112(c)(3)(A); 38 
C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" includes 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device.  38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii). "Onsite participation" includes, 
during the official operational period of an atmospheric 
nuclear test, presence at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test, and, during the 6 month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test.  
38 C.F.R. § 3.309(d)(3)(iv).  (The effective date of the 
legislation giving rise to this presumption is May 1, 1988.) 

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 C.F.R. § 3.114. 

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and leukemia becomes manifest to a degree of 10 
percent or more within 1 year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 C.F.R. §§ 3.307, 
3.309(a).  (This presumption, separate from the more 
expansive presumption applying to radiation-exposed veterans, 
was in effect by statute and acknowledged by the Board at the 
time of the Board's January 1967 decision.)

When it is determined (i) a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (ii) the veteran subsequently 
developed a radiogenic disease; and (iii) such disease first 
became manifest within the period specified in 38 C.F.R. 
§ 3.311, paragraph (b)(5), before its adjudication the claim 
will be referred to the Under Secretary for Benefits for 
further consideration in accordance with paragraph (c) of 
this section.  If any of the foregoing 3 requirements has not 
been met, it shall not be determined that a disease has 
resulted from exposure to ionizing radiation under such 
circumstances.  For purposes of this section the term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) all 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung 
cancer; (v) bone cancer; (vi) liver cancer; (vii) skin 
cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) 
colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; 
(xiii) urinary bladder cancer; (xiv) salivary gland cancer; 
(xv) multiple myeloma; (xvi) posterior subcapsular cataracts; 
(xvii) non-malignant thyroid nodular disease; (xviii) ovarian 
cancer; (xix) parathyroid adenoma; (xx) tumors of the brain 
and central nervous system; (xxi) cancer of the rectum; 
(xxii) lymphomas other than Hodgkin's disease; and prostate 
cancer or any other cancer.  38 C.F.R. § 3.311 (2001).  For 
leukemia, these provisions apply if the onset occurs at any 
time after exposure.  Id. 

38 C.F.R. § 3.311(c) provides:

(1) When a claim is forwarded for review pursuant to 
paragraph (b)(1) of this section. . . the Under Secretary for 
Benefits shall consider the claim with reference to the 
factors specified in paragraph (e) of this section and may 
request an advisory medical opinion from the Under Secretary 
of Health.

(i) If after such consideration the Under Secretary for 
Benefits is convinced sound scientific and medical evidence 
supports the conclusion it is at least as likely as not the 
veteran's disease resulted from exposure to radiation in 
service, the Under Secretary for benefits shall so inform the 
regional office in writing. . . . .

(ii) If the Under Secretary for Benefits determines that 
there is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary for Benefits shall so inform the regional office in 
writing, setting forth the rationale for this conclusion.

(2) If the Under Secretary for Benefits, after considering 
any opinion of the Under Secretary for Health, is unable to 
conclude whether it is at least as likely or not, or that 
there is no reasonable possibility, the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary for Benefits shall refer the matter to an outside 
consultant in accordance with paragraph (d) of this section.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (2001).

Analysis

This is a reconsideration of the Board's January 1967 denial 
of service connection for the cause of the veteran's death, 
adjudicated under the "benefit of the doubt" standard of 
proof, see 38 C.F.R. § 3.102, based on the complete record as 
it exists as of the date of this decision, and based on 
current legal standards.  See VAOPGCPREC 70-91.

The findings of the Defense Nuclear Agency (DNA) that the 
veteran was exposed to 3 rem gamma of ionizing radiation, and 
of the VA Under Secretary for Health that this dosage of 
ionizing radiation is unlikely to cause leukemia, are of 
great evidentiary weight.  This evidence is of such 
substantial probative weight in part because it is based on a 
radiation dosage assessment based specifically upon the 
assumption that the veteran was a member of the reinforced 
platoon for the evacuation detachment that deployed to 
Bingham shortly after the TRINITY detonation, as contended by 
the appellant.  The VA has assisted the appellant in the 
development of this claim and has obtained a radiation dosage 
estimate based on a unit assignment history as contended by 
the appellant.  The new evidence, including evidence received 
from the service department records, establishes that the 
veteran was quite possibly exposed to radiation, but that 
there is about a 99 percent chance that this level of 
exposure would not cause leukemia with an onset 20 years 
after the exposure.  There being no contradictory medical 
evidence of record, the Board finds that the preponderance of 
the evidence is against direct (non-presumptive) service 
connection for the cause of the veteran's death.  Of course, 
the RO has already granted presumptive service connection in 
this case, see 38 C.F.R. 3.309(d), effective May 1, 1988.
 
At the time of the Board's January 1967 decision, the Board 
acknowledged that leukemia manifest to a degree of 10 percent 
or more within one year of service was presumed to be service 
connected.  This presumption is still in effect.  Since the 
veteran did not have leukemia until approximately 20 years 
after service, this presumption is not for application in 
this case.  See 38 C.F.R. §§ 3.307, 3.309(a) (2001). 

The Board acknowledges that problems of proof and fairness 
can be enormous for claimants in these types of claims, 
involving exposure to radiation and matters of government 
secrecy.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).
For this reason, Congress has, since the Board's January 1967 
decision, put into effect a presumption of service connection 
for veterans exposed to the TRINITY detonation who later 
acquire leukemia.  See 38 U.S.C.A. § 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309(d).  Congress acted in such a way that 
the earliest possible effective date for such presumptive 
service connection (rather than a finding of direct service 
connection based on a preponderance of the evidence) is May 
1, 1988, the effective date of the liberalizing legislation, 
see Public Law 100-321.  

Unfortunately for the appellant, under the specific facts of 
this case, as a widow who remarried prior to when presumptive 
service connection for the cause of the veteran's death took 
effect, this presumptive service connection has not resulted 
in the award of monetary benefits.  The Board's present 
decision is a reconsideration of the January 1967 Board 
decision.  The January 1967 decision, it is now clear, was 
based upon an incomplete factual record because relevant 
service department information was not available to the 
Board.  The Board finds that on the more accurate and more 
fully developed factual basis incorporated into the record 
since the January 1967 Board denial, the strong preponderance 
of the evidence is still against the claim for service 
connection for the cause of the veteran's death.  To the 
extent that the appellant sought reconsideration of the 
January 1967 Board decision for the purpose of obtaining the 
benefits that would flow from a finding of direct rather than 
presumptive service connection, the appeal of the RO denial 
of her June 1965 claim is denied.

The Board further specifically acknowledges that the 
information now in the claims file includes a General 
Electric Company report dated in May 1979.  This document 
incorporates a dose rate contour map of off-site dose rates 
at H+1 hour after the TRINITY detonation.  This map indicates 
or implies that the veteran, if in the vicinity of Bingham, 
could have been exposed to a significantly higher level of 
radiation than that estimated by the DNA.  However, the DNA 
has access to all available information, classified and 
unclassified, in making its dosage estimates, and is in the 
best position of any entity, government or private, to 
estimate the level of radiation to which the veteran, as a 
member of his particular unit, was exposed.  The record also 
contains information indicating that the radiation exposure 
in that area was inaccurately reported initially due to 
defective monitoring equipment.  The DNA acknowledged that 
the veteran may have been assigned to a unit dispatched for 
the possible evacuation of Bingham, as contended by the 
appellant, and based its most recent dosage estimate on this 
assumption.  The appellant once received a dosage estimate of 
4 rems from the DNA.  VA's inquiry to the DNA resulted in a 
revision downward from 4 rem to 3 rem.  A second VA inquiry 
resulted in an explanation for the downward revision.  The 
Board, after having directed two inquiries toward the DNA as 
to the veteran's level of inservice radiation exposure, is in 
no position to competently question the findings of the DNA.  
Nor does any of the evidence submitted by the appellant 
constitute competent medical evidence calling into question 
the findings of the Chief Medical Director's conclusion that 
it is unlikely that the veteran's exposure to inservice 
radiation caused his fatal leukemia.  These are matters of 
probability, not certainty; based on the medical evidence of 
record, it appears that the probability that the veteran's 
leukemia was caused by exposure to radiation is in the area 
of 1 percent.  Such a low probability does not constitute the 
approximate balance of positive and negative evidence, and 
enters the realm of pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  The benefit of the doubt rule is not 
for application in this case.  Id.



	(CONTINUED ON NEXT PAGE)




















ORDER

Entitlement to direct (non-presumptive) service connection 
for the cause of the veteran's death is denied.




			
                  Richard B. Frank	Barry F. Bohan
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
                                                        J. F. 
Gough      
	Member, Board of Veterans' Appeals



			
                   Gary L. Gick                                                 
V.L. Jordan          
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

